Exhibit 10.13
CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is entered into as of November 1,
2006 by and between Sutor Steel Technology, Co., Ltd , a holding company
organized under the laws of the British Virgin Islands, ( “Sutor” or the
“Company”), Heritage Management Consultants, Inc., a corporation organized under
the laws of South Carolina, USA (“Heritage” or the “Consultant”) and HFG
International, Limited (“HFG”).


RECITALS


1. Consultant is willing to provide to Sutor and its affiliated companies
(collectively, the “Company”) the consulting services identified in this
Agreement.


2. Sutor is willing to engage Consultant as an independent contractor, and not
as an employee, on the terms and conditions set forth herein.


3. Except as otherwise provided for herein, HFG shall, on behalf of Sutor, be
responsible for settling all payment obligations of Sutor under this Agreement.


AGREEMENT


In consideration of the foregoing and of the mutual promises set forth herein,
and intending to be legally bound, the parties hereto agree as follows:


1. Engagement. Sutor hereby engages Consultant as an independent contractor to
provide outsourced professional management services for the purpose of assisting
the Company in meeting its obligations as a US publicly traded company. Heritage
will provide a qualified individual, who will act as the Company’s U.S. based
executive (the “Spokesperson”) for the purpose of communicating with the U.S.
financial markets, and who will be supported by the Heritage staff. The scope of
work includes the following:
 

·  
The Spokesperson will be supported by a staff financial analyst.

   

·  
Heritage representative(s) will visit the Company’s location(s) to conduct a
detailed analysis of the Company in order to gain an understanding of the
Company’s operations, strategies and financial projections.

   

·  
Heritage will develop an investor presentation for use in any transactions.

   

·  
Heritage will review and suggest edits to any written business plans in the
English language that will be used for any transaction.

   

·  
Heritage will provide consultation to the Company during all fund raising
activities during the term of the engagement. The Spokesperson will make “one on
one,” web cast and teleconference presentations to investment banks and
potential investors on behalf of the Company with the Company’s executive
management in attendance. Heritage staff will coordinate communications between
investment banks, investors and the Company.

   

·  
Heritage staff will assist the Company in the construction of both historical
and projected financial models appropriate for use with the investment
community. Heritage staff will conduct a detailed review of the financial
projections for any potential issues prior to their release to the investment
community.

 

--------------------------------------------------------------------------------


 

·  
On an ongoing basis, Spokesperson will be available to make “one on one”
presentations, web cast presentations and teleconference updates to current
investors, potential investors, and the analyst community as appropriate.

   

·  
Spokesperson will participate in investor conferences, as appropriate.

   

·  
Spokesperson will conduct quarterly investor conference calls, as appropriate.

   

·  
Spokesperson and the Heritage staff will be readily available to receive
inquiries and coordinate responses to potential and current investors, buy and
sell side analysts, the financial press, and the Securities and Exchange
Commission.

   

·  
Heritage will work with the Company on proactively analyzing, identifying
potential issues or areas of concern and constructing responses to potential
questions which may result from the Company’s quarterly financial results.

   

·  
Heritage can assist the Company in interviewing; selecting and retaining an
investor relations firm.

   

§  
Heritage will oversee the accuracy of the reporting of the Company’s financials
with the stock exchanges and Bloomberg Financial Reporting, specifically to
ensure the accurate reflection of updates required after a reverse merger
transaction.

   

§  
Heritage will solicit independent research coverage with the sell side analyst
community.

   

·  
Heritage will review all press releases on financial results and material
Company events.

   

·  
Heritage will assist the Company in the recruitment of independent directors as
required to facilitate the Company’s listing on NASDAQ or the American Stock
Exchange.

   

·  
Heritage will assist the Company in putting into place the necessary internal
management resources that will enable the company to operate effectively in the
capital markets on an ongoing basis.

   

·  
Heritage will assist the Company in the arrangement of Directors and Officers
Liability Insurance coverage.

   

·  
Heritage will assist the Company in other work that should be done by Spokesman
for listing in US capital market.



2. Term. This Agreement will commence on the date first written above, and
unless modified by the mutual written agreement of the parties, shall continue
for a period of one year.


3. Compensation.


a. In consideration of the services to be performed by Consultant, Sutor agrees
to pay Consultant one hundred seventy five thousand ($175,000) U.S. dollars.
Payment of one hundred fifteen thousand ($115,000) will be made immediately upon
the successful completion of a transaction (a “RTO”) whereby Sutor becomes a
wholly owned subsidiary of a corporation domiciled in the United States of
America., The remaining sixty thousand dollars ($60,000) will be paid in three
equal installments of twenty five thousand ($20,000) at the beginning of each
calendar quarter commencing ninety (90) days after the execution of this
agreement.


b. All out of pocket expenses incurred by Consultant and/or its associates shall
be reimbursed by the Company. If the RTO is not consummated, Sutor agrees to
reimburse Heritage for all out of pocket expenses incurred up to the date it is
determined the RTO will not be effected. Travel expenses will be incurred at a
Business Class level of service. Besides travel in the US, it is expected that
the Spokesperson will visit Company’s China locations(s) two (2) times during
the term of the Agreement. If total amount of expense incurred goes beyond the
limit of $25,000 in the agreement period, Heritage shall ask Halter for
permission in advance for further expense, if any.
 
2

--------------------------------------------------------------------------------




c. HFG hereby agrees that it shall pay all fees and expenses contemplated by
paragraphs (a) and (b) of this Section 3. during the stated term of this
Agreement. HFG shall not be responsible for the payment of fees and expenses
payable to Consultant resulting from either an extension of the term of this
Agreement or the rendering of services requested by the Company that are beyond
the scope of the Agreement.


4. Representations and Warranties. Consultant represents and warrants (i) that
Consultant has no obligations, legal or otherwise, inconsistent with the terms
of this Agreement or with Consultant’s undertaking this relationship with the
Company, (ii) that Consultant will not use in the performance of its
responsibilities under this Agreement any confidential information or trade
secrets of any other person or entity and (iii) that Consultant has not entered
into or will enter into any agreement (whether oral or written) in conflict with
this Agreement.


5. Indemnification. Company agrees to indemnify and save harmless the
Consultant, as well as Consultant’s officers, employees, and agents from all
suits, actions, losses, damages, claims, or liability of any character, type or
description, including without limiting the generality of the foregoing all
expenses of litigation, court costs, and attorney’s fees arising out of or
occasioned by the acts of Sutor, its agents or employees, or occasioned by the
acts of Consultant in the execution or performance of the services provided by
the Consultant, at any time from the execution date of this Agreement until such
time after any pertinent limitations period expires after the termination of
this Agreement.
.
As part of this indemnification, Sutor agrees to defend and hold harmless
Consultant from and against any and all liabilities arising from the consulting
agreement. As such, Consultant shall not be liable to Sutor, or to anyone who
may claim any right due to its relationship with Sutor, for any acts or
omissions on the part of the Consultant or the agents or employees of the
Consultant in the performance of Consultant’s services under this Agreement.
Sutor shall hold Consultant free and harmless from any obligations, costs,
claims, judgments, attorney’s fees, or attachments arising from or growing out
of the services rendered to the Company.


6. Governing Law. This Agreement shall be governed by the laws of the Peoples
Republic of China and any dispute arising hereunder shall be submitted for
binding arbitration to the China Foreign Trade Commission Arbitration Committee
in Shanghai.
 
It is understood that this Agreement will be prepared and executed in both the
English and Chinese languages, with both versions having legal efficacy. If a
dispute arises as to the interpretation of a particular provision of this
Agreement because of differences between the Chinese and English languages, the
dispute shall be resolved in accordance with the provisions of the preceding
paragraph.


7. Miscellaneous. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees, costs. This Agreement shall be binding on and inure
to the benefit of the parties to it and their respective successors and assigns.
 
3

--------------------------------------------------------------------------------




Executed at Hilton Head Island, SC, USA on the day and year first above written.
 
Sutor Steel Technology, Co., Ltd.
  Heritage Management Consultants, Inc.         By: /s/ Guoxiang Ni   By:
/s/ James H. Groh   

--------------------------------------------------------------------------------

Guoxiang, Ni, CEO
   

--------------------------------------------------------------------------------

James H. Groh, President
           
Dated: November 1, 2006
   
Dated: November 26, 2006


HFG International, Limited               By: /s/ Timothy P. Halter        

--------------------------------------------------------------------------------

    Printed
Name:
Timothy P. Halter
               
Its: Director
                 
Dated: January 11, 2007
     

 
4

--------------------------------------------------------------------------------

